Hooker, J.:
The judgment in this case must be reversed because of the failure of proof as to the plaintiff’s damages. There was evidence to sustain the jury’s finding that the defendants converted a certificate of 100 shares of stock in a certain corporation, the property of the plaintiff. If the corporation had been dissolved, if it owned no property, was not a going concern, or for any other reason the stock had been of little or no value, the plaintiff’s damage on account of its conversion was limited accordingly. The plaintiff offered evidence tending to show that the par value of the stock was ten dollars per share; he produced proof of no other facts relative to its value. This cannot be said to afford any such evidence of value as will support a judgment such as the one in this case for its conversion; the most that could be recovered under the state of the proof is nominal damages. (Griggs v. Day, 158 N. Y. 1.)
The judgment should be reversed and a new trial ordered, costs to abide the event.
Goodrich, P. J., Bartlett and Hirsohberg, JJ., concurred; Jenks, J., concurred in result.
Judgment of the Municipal Court reversed and new trial ordered, costs to abide the event.